DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, method claims 1-8 and Species group I, Figures 1-3 in the reply filed on June 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
               Claims 1-21 are examined on their merits as follows.
The disclosure is objected to because of the following informalities: In paragraph [0020], line 6, “140” should read --130--.  The specification is unclear what numeral 136 is referring to in fig. 2.  In paragraph [0033], line 2, “240” should read --230--.  
Appropriate correction is required.
The drawings are objected to because there is no lead line for numeral 136 in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 2 and claim 21, lines 1-2 and throughout claims 1-21, it is unclear what component(s) are being positively claimed as comprising the driven assembly.  In particular, the specification in paragraph [0029], line 8, discloses that the driven assembly “may be” considered to include the components of the drive assembly 120, the latch control assembly 130, and the latchbolt mechanism 140.  In claim 1, lines 14-15 and in claim 21, lines 14-15, it is unclear what “operating the electromechanical actuator in a second manner” requires in the claims.  Does this require that that driven assembly is being moved by an electrical operation?  It is noted that in the specification, in paragraph [0043], line 5, this operation may include a second current.  Paragraph [0043], line 8, discloses that the second current may have a zero value. Paragraph [0043], line 9 discloses that the operation may be carried out by biasing forces.  Claims 2-20 are also rejected, as they depend from claim 1.  In claim 14, line 3, there is no antecedent basis for “the motor”, and it is unclear whether the motor is claiming the electromagnetic component, or a component different from the electromagnetic component.  It is also unclear whether a motor is being positively claimed, or not.  In claim 17, lines 15 and 18, there is no antecedent basis for “the motor”, and it is unclear whether the motor is claiming the electromagnetic component, or a component different from the electromagnetic component.  It is also unclear whether a motor is being positively claimed, or not.  Claims 18-20 are also rejected, as they depend from claim 17.
CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driven assembly” in claim 1, line 2, claim 21, lines 1-2 and throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “driven assembly” is regarded as (see paragraph [0029]), a collar, a motor shaft, a coupler between the collar and a drive rod, a target component mounted to the coupler, a drive assembly, a latch control assembly, and a latchbolt mechanism.  As set forth in paragraph [0022], the drive assembly includes a drive rod, a push bar, push bar brackets, bell cranks and a return spring.  As set forth in paragraph [0025], the latch control assembly includes a control link, a yoke, a retractor and a lost motion connection.  As set forth in paragraph [0026], the latchbolt mechanism includes a pivotally mounted latchbolt and a retractor.
               In view of the above rejections, the claims are rejected as best understood, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye et al 2010/0045053.
Re claim 1, Dye et al teaches an access control device including a  conventional push bar locking assembly 25 (fig. 1B) and a method for retracting a latch 30, including an electromechanical actuator motor 255 and crank arms 130 connected to the push bar 25 for driving a driven assembly 75 in fig. 3 between first and second locked and unlocked states.  The driven assembly also includes a target component defined by the sensor 270 and magnet 275 in fig. 6.  The electromechanical actuator operates in a first manner (see paragraph [0045], lines 7-8) to retract the latch 30 with a first threshold limit.  A blockage is detected (paragraph [0050], line 11) when an element of the locking mechanism engages an obstruction, or stop, and moves in a second direction (paragraph [0050], line 17) opposite the first direction.  As disclosed in paragraph [0065], lines 10-14, a greater retracting power including an increased current may be applied to the electromechanical actuator motor in a third manner of operation, which retracts the latch 30.  
Re claim 2, the increased current defines a second threshold limit greater than the first threshold limit.  
Re claim 3, the increased current provides a boost current, capable of being applied by a capacitor (paragraph [0042], lines 14-15).
Re claim 4, a credential reader 260 is used.
Re claim 5, the motor is a rotary output shaft 245 motor.
Re claim 6, the target component 275 is monitored during the blockage.  
Re claim 7, the third manner of operation provides an increased current.
Re claim 8, the sensor 270 is a part of an electrical component 260.
Re claim 9, Dye et al teaches an access control device including a  conventional push bar locking assembly 25 (fig. 1B) and a method for retracting a latch 30, including an electromechanical actuator motor 255 and crank arms 130 connected to the push bar 25 for driving a driven assembly 75 in fig. 3 between first and second locked and unlocked states.  The driven assembly also includes a target component defined by the sensor 270 and magnet 275 in fig. 6.  The electromechanical actuator operates in a first manner (see paragraph [0045], lines 7-8) to retract the latch 30 with a first threshold limit.  A blockage is detected (paragraph [0050], line 11) when an element of the locking mechanism engages an obstruction, or stop, and moves in a second direction (paragraph [0050], line 17) opposite the first direction.  As disclosed in paragraph [0065], lines 10-14, a greater retracting power including an increased current may be applied to the electromechanical actuator motor in a third manner of operation, which retracts the latch 30.  The latch 30 defines a locking member.
Re claim 10, current is raised in the third manner of operation.
Re claim 11, the increased current provides a boost current, capable of being applied by a capacitor (paragraph [0042], lines 14-15).
Re claim 12, the increased current provides a boost current, capable of being applied by a capacitor (paragraph [0042], lines 14-15) or an onboard power supply 350, well known to be batteries if desired.
Re claim 13, an onboard power supply 350 is well known to be batteries if desired.
Re claim 14, the motor moves the link to the left (paragraph [00520, lines 2-4) with a third current.
Re claim 15, the claim is rejected as best understood.
Re claim 16, the third current in the third manner of operation (paragraph [0065], lines 11-12) defines a greater threshold limit.
Re claim 17, Dye et al teaches an access control device including a  conventional push bar locking assembly 25 (fig. 1B) and a method for retracting a latch 30, including an electromechanical actuator motor 255 and crank arms 130 connected to the push bar 25 for driving a driven assembly 75 in fig. 3 between first and second locked and unlocked states.  The driven assembly also includes a target component defined by the sensor 270 and magnet 275 in fig. 6.  The electromechanical actuator operates in a first manner (see paragraph [0045], lines 7-8) to retract the latch 30 with a first threshold limit.  A blockage is detected (paragraph [0050], line 11) when an element of the locking mechanism engages an obstruction, or stop, and moves in a second direction (paragraph [0050], line 17) opposite the first direction.  As disclosed in paragraph [0065], lines 10-14, a greater retracting power including an increased current may be applied to the electromechanical actuator motor in a third manner of operation, which retracts the latch 30.  The latch 30 defines a locking member.
Re claim 18, an inductive position sensor 270 is used with the target component 275.
Re claim 19, the increased current provides a boost current, capable of being applied by a capacitor (paragraph [0042], lines 14-15).
Re claim 20, the locking member 30 is a bolt, movable between initial and desired positions including an extended and a retracted position.
Re claim 21, Dye et al teaches an access control device including a  conventional push bar locking assembly 25 (fig. 1B) and a method for retracting a latch 30, including an electromechanical actuator motor 255 and crank arms 130 connected to the push bar 25 for driving a driven assembly 75 in fig. 3 between first and second locked and unlocked states.  The driven assembly also includes a target component defined by the sensor 270 and magnet 275 in fig. 6.  The electromechanical actuator operates in a first manner (see paragraph [0045], lines 7-8) to retract the latch 30.  A blockage is detected (paragraph [0050], line 11) when an element of the locking mechanism engages an obstruction, or stop, and moves in a second direction (paragraph [0050], line 17) opposite the first direction.  As disclosed in paragraph [0065], lines 10-14, a greater retracting power may be applied to the electromechanical actuator motor in a third manner of operation, which retracts the latch 30.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         
/LLOYD A GALL/               Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 8, 2022